Citation Nr: 0533053	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
bilateral foot disability, including pes planus, degenerative 
joint disease of the left mid foot and hyperhidrosis of both 
feet, for purposes of medical care eligibility under Chapter 
17, Title 38 U.S.C.


REPRESENTATION

Appellant represented by:	Thomas U. Reynolds, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Craig Williams




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1989 to December 
1996; he received an other-than-honorable discharge from 
service.  

In an unappealed VA administrative decision in May 1998, it 
was determined that the veteran's discharge for the period 
from January 24, 1993 to December 18, 1996 was a bar to VA 
benefits under 38 C.F.R. § 3.12(c)(2), but that the veteran 
was entitled to VA health care under Chapter 17, Title 38, 
for any disabilities determined to be service connected for 
the period from January 24, 1989 to January 23, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision.  In August 
2005, a video conference hearing was held before the 
undersigned and a copy of the transcript is in the claims 
folder.  The case is now before the Board for final appellate 
determination. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  By a December 2002 decision, the Board denied service 
connection for bilateral foot disability, including pes 
planus, degenerative joint disease of the left mid foot and 
hyperhidrosis of both feet, for purposes of medical care 
eligibility under Chapter 17, Title 38 U.S.C.  The Chairman 
of the Board has not ordered reconsideration of this 
decision.  

3.  Evidence received since the December 2002 Board decision 
was not previously considered, is new, material and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The Board's December 2002 decision that denied service 
connection for bilateral foot disabilities, including pes 
planus, degenerative joint disease of the left mid foot and 
hyperhidrosis of both feet, for purposes of medical care 
eligibility under Chapter 17, Title 38 U.S.C. is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

2.  New and material evidence having been submitted, the 
claim of service connection for bilateral foot disability, 
including pes planus, degenerative joint disease of the left 
mid foot and hyperhidrosis of both feet, for purposes of 
medical care eligibility under Chapter 17, Title 38 U.S.C. is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for foot disabilities and a decision at 
this point poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In December 2002, the Board denied service connection for 
bilateral foot disabilities, including pes planus, 
degenerative joint disease of the left mid foot and 
hyperhidrosis of both feet, for purposes of medical care 
eligibility under Chapter 17, Title 38 U.S.C.  The bases of 
this denial was that there was no evidence showing that the 
disability increased in severity during service (pes planus) 
and no showing of incurrence during service (foot disease or 
injury superimposed on pes planus).  The Chairman of the 
Board has not ordered reconsideration of this decision to 
date and it is therefore final.  38 U.S.C.A. § 7103; 
38 C.F.R. § 20.1100.

In May 2003, the veteran sought to reopen his claim.  To 
reopen the claim, the veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

New evidence received since the Board's final decision 
include private medical  records which suggest that the 
veteran's current foot disability started or was aggravated 
during his first period of active duty (i.e. from January 24, 
1989 to January 23, 1993).  For example, in a letter dated in 
December 2003 C. Williams, DPM indicates that the veteran's 
foot disability "began prior to 1992, while stationed in 
Germany."  In a letter dated in May 2004, Dr. Williams also 
writes that the veteran's feet had been painful while serving 
in Germany "and had gotten progressively worse since being 
transferred to Ft. Carson and being assigned to the artillery 
detachment." 

These records were not previously considered and raise a 
reasonable possibility of substantiating the claim.  The 
veteran has therefore presented new and material evidence to 
reopen the claim for service connection.  Accordingly, the 
petition to reopen is granted and consideration may be given 
to the entire evidence of record without regard to any prior 
denials.   


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for bilateral foot 
disability, including pes planus, degenerative joint disease 
of the left mid foot and hyperhidrosis of both feet, for 
purposes of medical care eligibility under Chapter 17, Title 
38 U.S.C. is reopened.


REMAND

As the Board has determined that the previously denied claim 
for service connection for a foot disability may be reopened, 
the second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).

While the December 1998 VA examiner in this case noted the 
veteran's current foot disabilities and also noted a 
diagnosis in 1994, he did not opine as to whether any current 
foot disability had its onset, was aggravated, or is 
otherwise related to the veteran's service.  Since the 
Board's December 2002 decision, private medical opinions have 
been received which suggest a relationship between current 
foot disability and service (incurrence or aggravation).  
Accordingly, the Board finds that an examination and opinion 
as to whether the veteran's current foot disability is 
related to service is needed in order to fairly decide the 
merits of the veteran's claim.

In view of the foregoing, the case is remanded for the 
following actions:

1.  Schedule the veteran for a VA foot 
examination for the purpose of 
ascertaining the nature and etiology of 
any foot disability, including, but not 
limited to, pes planus, degenerative 
joint disease of the left mid food, and 
hyperhidrosis of both feet.  Any 
further indicated studies should be 
conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that any foot 
disability, is etiologically related to 
his period of active service from 
January 1989 to January 1993.  The 
examiner should also provide an opinion 
as to whether the veteran's preexisting 
foot disability, if any, increased in 
severity during service.  All necessary 
studies should be accomplished if 
deemed necessary.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

The examiner should provide a 
complete rationale for any opinion 
given and should reconcile the 
opinion with the other medical 
evidence of record, including the 
service medical records, the December 
1998 VA examination report, and the 
December 2003 report by Dr. Williams, 
and the January 2004 reports by Drs. 
Alford and Harrison.
		
2.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
foot disabilities.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2005).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


